Title: From John Adams to C. W. F. Dumas, 19 May 1781
From: Adams, John
To: Dumas, Charles William Frederic



Dear Sir
Amsterdam May 19. 1781

I have received two Letters from you, one covering a Letter from Leghorn.
In the English Copy of the Memorial, there are several Errors of the Press, and one which is very material. The Word Treaties with France and Spain, instead of the Word Relations.
Please give my Compliments to Mr. Manson the Redacteur of the Courier du Bas Rhin, for the Honour he has done to this Memorial in giving an Additional Sheet to his subscribers, for the Sake of it, and for the respectfull Manner in which he mentions it.
It has been very well received here. But whether it will ever have any other Effect than a little applause in Words I know not. One Thing I know, if it is disregarded, the Posterity of this People, will wish that their Ancestors had laid it more to heart, for it is no rash opinion that not only the Prosperity but the Existence of this Republick depends upon an early Connection with America.
This will be thought extravagant, by that national Pride and self Sufficiency, which is common to all, but those who have reflected upon the Combination of Causes and Effects in the political and commercial World, and who have looked forward to see how these must operate in Futurity, will easily see, that this Republick will be totally overshadowed and exhausted, on both Sides, that of France as well as that of England, if she does not by forming an early Connection with America, turn a share of its Commerce into this Channel. After a Peace with England it will not be in the Power of Policy to affect it. Now it might be easily done—by a Treaty and a Loan. I have the Honour to be &c.
